Title: From John Adams to John Quincy Adams, 16 June 1816
From: Adams, John
To: Adams, John Quincy



Dear, very dear Sir
Quincy June 16. 1816

Your N. 48. April 8. arrived last night, and put our little family Circle into the best possible humour. The Gaiety of Spirit, the perfect good humour the delicate Satyre and the perfect Knowledge of Persons and Politicks, delighted and astonished Us all. If you had more of Juvenal and less of Horace; more of Swift and less of Adison, more Caustics and less Emolients, you would be the Terror of our Nation and Age. If you had the vulgar Malignity, the ferocious Brutality of Paine Callender and Hamilton you would compel all the Blackguards to hide their diminished heads.
But to be very Serious. I have had a long Experience of this Nation, her Parties and Politicks. I have never had one moments Apprehension for “our national Union, or the unutterable horror of civil War.”
I have thought it possible, that a Shaises Rebellion, a Gallatins Rebellion, a Freises Rebellion, might be faintly imitated in New England, by a John Lowells Rebellion: but I was confident that the last would be Sooner Suppressed than either of the former three. Nor did I ever Suspect that any Man concerned in it, native or foreigner would ever have merited by his Rebellion the Secretaryship of the Treasury or an Embassy to Ghent or France. Such a Short Sighted Mortal am I.
Your Letter and a Bottle of Porter Shared between Mrs Welsh Louisa Abigail Shaw Suzan and me with a Sip from Madam your Mother carried me to England, introduced me to You. And a ravishing Interview it was to me. You introduced me to my old Friends Freire and his Lady, the best bred Woman in the World, and to my “recent Correspondent and more antient Acquaintance Mr Sharp. Pray how does his History of the American Revolutionary War proceed? I dined with him once at Dilly’s with Wilks Cumberland Boswell and Bancroft, a curious group as ever met, and I was perhaps the most Singular Persona of the Comedy. My Sincere Regards however to the Ambassador and Ambasssadress and not less to the Member of Parliament.
For mercy Sake Send me La Harpe, L’Espinasse and Deffant Voltaires “Aveugle Clairvoyante.” I know enough of Grim, from his 15 Volumes and from Jefferson who was intimately acquainted with him, at the Baron D’Holbachs. I knew enough of the Phylosophical Coterie when I lived at Passy Paris and Auteuil, and from the Correspondence of Frederick with D’Alembert &c, which I read when it first appeared. D’Argens has thrown Some Light upon it.
Let me ask you a Serious Question. What is the difference between Calvinism and Dideronianism? Eternal Decrees and eternal Mechanism? One devotes 99/100th of the Species to eternal Misery the other does not So certainly. But it may, But if Madam Deffande believed either of these Systems it is no Wonder She regretted her Existence. My dear Son! The Philosophy and the Religion of our little terrestrial Universe, is in a fair Way to be more thoroughly investigated; Brama Confucius Pythagoras Cicero Logauta and Voltaire and Priestly and Farmer will be read, and compared. The human Mind cannot be much longer muffled as it has been by the old Artifices of Politicians or Priests the Worst of Politicians. What New Ones may be invented I know not. But I wish that Forbearance Endurance and Univeral Charity may Supercede all Tricks and Crafts. When will Men be convinced that the Universe is too large and too old for Sparrows Wrens and Humbirds to comprehend its Cause its Author its Original, its Evil, its Liberty and Necessity: And that their Duties are contained in a narrow compass obvious and easily understood. Charity may,  one day make a question whether Greeks Romans, Mahomitans and the greater Part of Christians differ materially on Metaphisical Subjects form the Dogmas of the Atheits of the 18th Century. The discrepancy may be thought chiefly in Words. Society, and consequently Government has no Right to hurt a hair of the head of an Atheist, for his Opinions. Let him have a care of his Practices.
You may perhaps know, that I am not a personal Enemy to His Excellency Governor Brooks. I have known him more than forty years. I nominated him to be a Major General in the Army of U.S. Goodhue Sedgwicke, Hillhouse Bingham Pickering and Hamilton, would not approve him, nor Suffer the Senate to approve him.
Poor Gentleman! I pitty him! He has already tasted the bitter Cup. His own late officer of Adjutant General is to be disposed to Some one. Who shall be the happy or the miserable Man? Nine or ten I am told have been named and I dare conjecture that 99, or a hundred more wish to be named. Among the nominated are General Sewall, Col. Apthorp, Col Sumner, Major Fitch Hall &c, &c, &c. The Hypers, the Ultras, are at their Witt’s Ends. Their Runners Setters and Flyers are all out. The Governor will make thousands of Ennemies and possibly one ungratefull.
You laugh at my Affectation of Indifference; and I must acknowledge, very justly. But I tell you very Seriously, and without Affectation that Old Age grows every Year more and more indifferent: and the constant Vigilance of Phylosophy or Something better, is necessary to guard Us against it. Fontenells Asparagus, is no Fable.
Dexter the Sublime who notwithstanding all my indifference had my cordial Vote in preference to my couzin and Friend Brooks is taken away from the Evil to come. He was imprisoned in the political Cage and could not get Out: but the door was opened and the Snare was broken by an invisible hand, and the Bird has escaped.
We expect every day News of the departure of Col. Smith. Death is Sweeping his Scythe all around Us, cutting down our old Friends and brandishing it over us: but our time, though it must be at hand is not yet come. Our Neighbour Beal is thought to have few days to live
A.